Citation Nr: 1311828	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether income is excessive for receipt of pension benefits.


REPRESENTATION

Appellant represented by:	K.W.B.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in March 2013; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2012).

At the beginning of the appeal, the Veteran was represented by the Texas Veterans Commission.  In a June 2008 VA Form 21-22a, the Veteran appointed his ex-wife as his representative, apparently in accordance with 38 C.F.R. § 14.630.  (There is no indication that his ex-wife is an accredited agent with VA.)


REMAND

The regulations governing the award of pension benefits provide for maximum income levels under which eligibility is based and this amount is offset by annual income of the recipient minus any excepted expenses, which include unreimbursed medical expenses.  For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's annual rate of countable income on the effective date of entitlement and dividing the remainder by 12; whenever there is a change in a beneficiary's annual rate of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new annual rate of countable income on the effective date of the change in the annual rate of income, and dividing the remainder by 12.  38 C.F.R. § 3.273 (2012). 

For the purpose of computing income for improved pension, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  

Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  As noted above, certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 .

The maximum annual rate of improved pension for a single veteran from December 1, 2007 was $18,654.  Thus, five percent of that income would be $933.  This is therefore the deductible for unreimbursed medical expenses.

In November 2007, the SSA advised the Veteran that his monthly benefits were being reduced by $773, effective with his January 2008 check, due to a child support obligation.

In his April 2008 VA Form 21-526, the Veteran reported monthly income from SSA of $791.  The Veteran submitted a photocopy of his May 2008 SSA benefits check, which was in the amount of $791.50.  The 2009 SSA Data Form shows that, as of December 2007, the Veteran received $1,656 per month.  

In June 2009, the Veteran's representative (who, the Board notes, is the Veteran's ex-wife and a registered nurse) reported additional healthcare expenses of $200 per month.  This results in annual medical expenses of $2400.  This statement was received after the RO issued the April 2009 statement of the case.  Given that this information appears to be pertinent to the Veteran's claim, a remand is required so that the agency of original jurisdiction (AOJ) may consider this additional evidence and undertake additional evidentiary development as appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran and his representative the opportunity to submit additional evidence regarding annual household income and any expenses that might reduce countable income for pension purposes.  The Veteran should be asked to submit information about income and excludable expenses for all years since 2007.  The agency of original jurisdiction should follow up with the Veteran to ascertain eligibility based on income.  

2.  After undertaking any other development deemed appropriate, readjudicate the claim.  (Should countable income be such as to qualify the Veteran for pension benefits, any additional development deemed necessary to determine his medical eligibility for pension should be undertaken as deemed necessary.)  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

